DETAILED ACTION
Claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 14 January 2021. It is noted, however, that applicant has not filed a certified copy of the  JP2021-004353 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (US 10,134,042 B1) in view of Gautama et al. (US 2016/0084661 A1).

With respect to claim 1, Prasad discloses: a technology notification system (i.e., push notification service for pushing telematics events in Prasad, col. 6 lines 45-67);
and a distribution device which distributes technology notification information related to the new technology data. (i.e., push notification service for pushing telematics events with established channels for pushing notifications in Prasad, col. 6 lines 45-67).
Prasad discloses monitoring vehicles maintenance and assess operation of vehicle for assessing repairs and costs (col. 12 lines 1-30).  Prasad do(es) not explicitly disclose the following.  Gautama, in order to provide recommendations to driver based on vehicle sensor signals in track or racing vehicles (¶0005), discloses: comprising: a server which stores new technology data related to a new technology whose technical effect has been confirmed by racing a racing vehicle incorporated with the new technology in a motor racing event (i.e., collecting and storing in a database racing vehicle data for analysis, recording performance driving information on sensors coupled to brakes, wheels in Gautama, ¶0014, ¶0031). 
Based on Prasad in view of Gautama, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gautama to improve upon those of Prasad in order to provide recommendations to driver based on vehicle sensor signals in track or racing vehicles.

With respect to claim 5, Prasad discloses: the technology notification system according to claim 1, wherein the distribution device distributes the technology notification information to a user terminal of the user of the user vehicle to which the new technology is applicable (i.e., user mobile subscribed to receiving maintenance notifications detected by events of monitored vehicle components in Prasad, col. 10 lines 32-44).

With respect to claim 8, Prasad discloses monitoring vehicles maintenance and assess operation of vehicle for assessing repairs and costs (col. 12 lines 1-30).  Prasad do(es) not explicitly disclose the following.  Gautama, in order to provide recommendations to driver based on vehicle sensor signals in track or racing vehicles (¶0005), discloses: the technology notification system according to claim 1, wherein the new technology includes a technology related to software and a technology related to hardware (i.e., sensors, components, devices, modules providing information to performance monitoring system, component can be embodied in hardware and/or software in Gautama, ¶0013). 
Based on Prasad in view of Gautama, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gautama to improve upon those of Prasad in order to provide recommendations to driver based on vehicle sensor signals in track or racing vehicles.


Claim(s) 2-4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (US 10,134,042 B1) in view of Gautama et al. (US 2016/0084661 A1), and further in view of Breed et al. (US 2002/0188392 A1).

With respect to claim 2, Prasad discloses notification vehicle support system communicates with service stations to offer discounts based on customer purchases (col. 11 lines 47-51).  Prasad and Gautama do(es) not explicitly disclose the following.  Breed, in order to increase profitability for service provider by proactively allowing identification of vehicle component problems (¶0155), discloses: the technology notification system according to claim 1, further comprising a provider terminal to be used by a service provider to provide a service related to a user vehicle of a user, wherein the distribution device distributes the technology notification information to the provider terminal. (i.e., monitoring components of a vehicle for service, send notification to driver and/or dealer or repair facility to facilitate service of the components in Breed, ¶0124).
Based on Prasad in view of Gautama, and further in view of Breed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Breed to improve upon those of Prasad in order to increase profitability for service provider by proactively allowing identification of vehicle component problems.

With respect to claim 3, Prasad discloses notification vehicle support system communicates with service stations to offer discounts based on customer purchases (col. 11 lines 47-51).  Prasad and Gautama do(es) not explicitly disclose the following.  Breed, in order to increase profitability for service provider by proactively allowing identification of vehicle component problems (¶0155), discloses: the technology notification system according to claim 2, wherein the provider terminal distributes the technology notification information to a user terminal of the user of the user vehicle to which the new technology is applicable (i.e., dealer can receive component problem events and contact vehicle owners for scheduling an appointment in Breed, ¶0155).
Based on Prasad in view of Gautama, and further in view of Breed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Breed to improve upon those of Prasad in order to increase profitability for service provider by proactively allowing identification of vehicle component problems.

With respect to claim 4, Prasad discloses: the technology notification system according to claim 3, wherein the provider terminal receives a user request signal from the user terminal (i.e., user mobile application communicates with roadside assistance services in Prasad, col. 12 lines 31-48)
Prasad discloses user mobile communicates with roadside assistance services (col. 12 lines 31-48).  Prasad and Gautama do(es) not explicitly disclose the following.  Breed, in order to increase profitability for service provider by proactively allowing identification of vehicle component problems (¶0155), discloses: when determining that the new technology selected in the user request signal requires to replace a component (i.e., user can schedule and request to replace or fix the component that is likely to fail determined by a diagnostic module notification in Breed, ¶0155)
Prasad discloses providing estimated cost and relevant repair information corresponding to repair service providers based on diagnostic data (col. 11 lines 6-37).  Prasad and Gautama do(es) not explicitly disclose the following.  Breed, in order to increase profitability for service provider by proactively allowing identification of vehicle component problems (¶0155), discloses: the provider terminal sends information of the service provider for replacing the component to the user terminal (i.e., dealer can contact vehicle owner to schedule for replacing component including information about the problematic component in Breed, ¶0155).
Based on Prasad in view of Gautama, and further in view of Breed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Breed to improve upon those of Prasad in order to increase profitability for service provider by proactively allowing identification of vehicle component problems.

With respect to claim 6, Prasad discloses: the technology notification system according to claim 5, wherein the provider terminal receives a user request signal from the user terminal (i.e., user mobile application communicates with roadside assistance services in Prasad, col. 12 lines 31-48).
Prasad discloses user mobile communicates with roadside assistance services (col. 12 lines 31-48).  Prasad and Gautama do(es) not explicitly disclose the following.  Breed, in order to increase profitability for service provider by proactively allowing identification of vehicle component problems (¶0155), discloses: when determining that a new technology selected in the user request signal requires to replace a component (i.e., user can schedule and request to replace or fix the component that is likely to fail determined by a diagnostic module notification in Breed, ¶0155).
Prasad discloses providing estimated cost and relevant repair information corresponding to repair service providers based on diagnostic data (col. 11 lines 6-37).  Prasad and Gautama do(es) not explicitly disclose the following.  Breed, in order to increase profitability for service provider by proactively allowing identification of vehicle component problems (¶0155), discloses: the provider terminal sends information of the service provider for replacing the component to the user terminal (i.e., dealer can contact vehicle owner to schedule for replacing component including information about the problematic component in Breed, ¶0155).
Based on Prasad in view of Gautama, and further in view of Breed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Breed to improve upon those of Prasad in order to increase profitability for service provider by proactively allowing identification of vehicle component problems.

With respect to claim 9, Prasad discloses point of sales terminals corresponding to associated vehicle services infrastructure for handling purchases and promotions (col. 11 lines 38-65).  Prasad and Gautama do(es) not explicitly disclose the following.  Breed, in order to increase profitability for service provider by proactively allowing identification of vehicle component problems (¶0155), discloses: the technology notification system according to claim 1 further comprising a charging unit which charges the user of the user vehicle a usage fee to be paid to the service provider (i.e., manufacturers and dealers providing services benefit with increased sales and purchases by vehicle owners in Breed, col. 11 lines 38-65).
Based on Prasad in view of Gautama, and further in view of Breed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Breed to improve upon those of Prasad in order to increase profitability for service provider by proactively allowing identification of vehicle component problems.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (US 10,134,042 B1) in view of Gautama et al. (US 2016/0084661 A1), and further in view of Fan et al. (US 2012/0130835 A1).

With respect to claim 7, Prasad discloses identifying issues with parts serious enough to require immediate repairs, or identifying faulty parts and communicating with service providers for service; provide notice of mandatory urgent faulty part for replacement (col. 11 lines 1-25, fig. 9f, col. 12 lines 49-67).  Prasad and Gautama do(es) not explicitly disclose the following.  Fan, in order to reduce costs to sellers, manufacturers or distributors by provisioning customer care information to subscribers/customers for repair and/or troubleshooting of a purchase (¶0059), discloses: the technology notification system according to claim 1, 
wherein the new technology includes an optional technology to be incorporated into the user vehicle of the user based on the user's selection (i.e., user may identify a needed part or select particular part for ordering via service provider in Fan, ¶0060), and
an essential technology to be incorporated into the user vehicle irrespective of the user's selection (i.e., providing an emergency product recall notice as post-purchase product notification for repair and replacement in Fan, ¶0039, ¶0060), and
the technology notification information includes a selection notification which notifies the user to select whether or not to incorporate the optional technology into the user vehicle (i.e., an input form for selecting a particular part of order and/or service in Fan, ¶0060), and
a contact notification which notifies the user that the essential technology is to be incorporated into the user vehicle (i.e., providing an emergency product recall notice as post-purchase product notification for repair and replacement in Fan, ¶0039, ¶0060).
Based on Prasad in view of Breed, and further in view of Fan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Fan to improve upon those of Prasad in order to reduce costs to sellers, manufacturers or distributors by provisioning customer care information to subscribers/customers for repair and/or troubleshooting of a purchase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
10/6/2022

/S. L./
Examiner, Art Unit 2447     

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447